Citation Nr: 1606870	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York




THE ISSUE

Entitlement to basic eligibility for educational benefits.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The appellant had military service from August 2001 to August 2005, and was discharged with a character of service of "other than honorable." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims file rests with the RO in New York, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's claims file is currently in electronic format, meaning that the appellant's paper claims file was converted into an electronic claims file in the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  It appears that an error occurred in uploading the appellant's paper claims file to his electronic claims file in VBMS.

Specifically, review of the electronic claims file reflects that there are no documents uploaded into the file which pertain to the current appeal.  Although the Veteran Appeals Control and Locator System (VACOLS) reflects that the current appeal stems from a November 2010 notice of a decision; that a notice of disagreement was filed in December 2010; that a statement of the case was issued in April 2011; and that the appeal was perfected in May 2011, there are no documents in the electronic claims file with such dates.  The Board contacted the RO in an effort to have the RO complete uploading of the appellant's paper claims file into VBMS in order to avoid a remand, but the RO informed the Board that the appellant's paper claims file was sent to the scan vendor in August 2014.  As the Board is unable to adjudicate the appellant's claim without a complete record, the appellant's claim must be remanded to the RO to ensure that such is accomplished.  Toward that end, after ensuring that the appellant's entire claims file is uploaded into VBMS, the RO must readjudicate the appellant's claim with consideration of all evidence of record prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Take all steps necessary to ensure that the appellant's entire paper claims file is properly and accurately uploaded into the Virtual VA and VBMS systems.  Document all efforts and steps made, to include all correspondence sent and received, to locate the paper claims file and ensure its proper conversion to electronic format.

2.  Once the entire claims file has been properly uploaded and accurately labeled in the Virtual VA and VBMS systems, the RO must readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant, and afford the appellant an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

